Citation Nr: 1524048	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to March 1980 and from February 2003 to February 2004.  The Veteran retired from the reserve in January 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  In July 2011, he filed a claim of entitlement to service connection for posttraumatic stress disorder, and in November 2012, he filed a claim for service connection for major depression.  

In September 2011, the Veteran provided a statement in which he reported numerous stressful incidents during his period of active service from February 2003 to February 2004 including being told before he boarded the plane not to forget his chemical warfare training because in the event of attack, 50 percent would either be injured or killed.  The Veteran reported that after he arrived in Oman, during a debriefing, he was informed that there had been a demonstration at the main gate against all Americans two weeks prior.  The Veteran also reported that he was given three unprepared and untrained airman on his shift to help him with his duties as a jet engine mechanic and that as a result, he gave them minimal duties and took on all the difficult and technical engine repairs so as not to compromise the mission.  

The Veteran reported that upon his return to the states, he was informed to be prepared for a possible future mission in Bahrain.  The Veteran reported that he stayed stressed from this information for fear of returning to a war zone and that he used alcohol to cope with underlying issues and his fear, anxiety, depression, anger, isolation, and insomnia.  The Veteran reported that he began losing two- to three-inch patches of hair throughout his scalp, that he ended up divorced, that he became isolated from his family members, and that he retired from the reserve in 2006. 

Private medical records indicate that in July 2009, the Veteran reported complaints of depression and stress which started in 1997 with an ex-wife's illness.  The Veteran reported that he nursed her back to health and then in 2008 she left him and the divorce was finalized in June 2008.  The Veteran reported financial problems since then as his ex-wife was helping with bills and food.  In addition, the Veteran noted his daughter needed money and that his uncle died but because of money problems, he could not attend the funeral.  It was noted that the Veteran was very stressed, was not talking except with girlfriend, was angry and tearful, had difficulty getting up, had decreased appetite, and slept a lot but was tired.

A VA Mental Health Outpatient Assessment Note dated in January 2010 indicates that the Veteran presented with difficulties related to depression and alcohol abuse and that he was experiencing feelings of sadness, sleep difficulty, fatigue, anhedonia, withdrawal from others, and irritability.  The Veteran reported that these problems began following his deployment to Oman in 2003.  The provisional assessment was depressive disorder, not otherwise specified and alcohol abuse, continuous drinking behavior.  The provider noted that posttraumatic stress disorder  was not suggested as the Veteran did not meet criteria

A February 2010 VA psychiatry note indicates diagnosis of depression not otherwise specified and alcohol abuse.  The examiner noted that depression "may have started during and after his deployment.  [A]fter those stressors were long gone, his life changed a lot, divorced, had personal doubts about self image, etc. so to this day he has to deal with the consequences of those changes."  

An August 2011 psychiatry note diagnosed alcohol abuse continuous and posttraumatic stress disorder but does not indicate how the criteria was met except to note, "PTSD Symptoms:  Oman 1 year.  f/u in OEF/OIF.  In fact, it is noted that the Veteran denied being depressed at that time; denied anxiety symptoms including excessive worry, restlessness, difficulty concentrating, muscle tension, disturbance in sleep, and inability to relax; denied psychotic symptoms; denied cognitive symptoms including forgetfulness, losing track of time, getting lost, and difficulty managing money; and denied panic symptoms.  It is unclear whether the Veteran reported or denied social withdrawal.   

Similarly, VA treatment records from September 2011 to May 2013 diagnose PTSD without providing how the criteria are met.

A VA examination was conducted in November 2011.  The Veteran reported that he was subject to enemy aircraft action such as missiles, bombs, etc. but did not experience such in actuality.  The Veteran reported fear of chemical warfare, increased responsibility for his job, as well as severe sleeping problems and night terrors where he woke up from dreams of planes crashing with full investigations that were hinged upon showing that he was at fault.  After mental status examination, a diagnosis of an adjustment disorder with mixed disturbance of emotions and conduct was rendered.  The examiner determined that the Veteran did not meet the criteria for PTSD.

A September 2012 private psychological evaluation report authored by psychologist Gary Rouse, Ph.D., indicates that the Veteran was so stressed after his deployment that he lost all of his hair and eyelashes, that he resigned from the Reserves because he could not face another deployment as his first deployment terrified him, and that he was constantly scared due to the enormous amount of pressure put on him.  Dr. Rouse noted that when the Veteran returned to the States, he was not the same person and could not keep up with his job and was quickly divorced.  Dr. Rouse noted that the Veteran began to abuse alcohol to self-medicate, that he became socially isolated, and that he could not stand to be around crowds.  Dr. Rouse noted that the Veteran had marked problems in handling stress, difficulty concentrating, memory, and difficulty with persistence and pace where at times he could not handle simple tasks.  Diagnoses of PTSD and Major Depression were rendered.  

In a November 2013 letter, Dr. Rouse wrote,

I cannot provide any other diagnosis other than Post Traumatic Stress Disorder ("PTSD") for this patient.  There is most definitely a psychiatric component to [the Veteran's] condition; however, it all surfaced after his deployment.  At the time of [the Veteran's] evaluation I was unaware he had been deployed from the records I was provided and examined.  I felt it was his alcohol consumption that contributed to his ability to work at the (United States Postal Service) until he started making numerous errors and mistakes on the job.  He has since stopped drinking and I have seen him long enough to establish there is a psychiatric component involved in his condition.

In all my years of treating Veterans, I have had only one other individual lose their hair like [the Veteran] and that was a Veteran from the Gulf War who was exposed to Serine (sic) gas.  There is no question he suffered some kind of mental illness during his deployment when he came home while he was still on active duty.

It should be noted that [the Veteran] had grave difficulty in providing information and discussion his time in the military when he first began to see me, which resulted in some misinformation in my first report that he provided.  I trust this clears up any discrepancies or confusion regarding this individual.

Dr. Rouse's treatment records dated from June 2013 to November 2013 seem to indicate that the Veteran may be suffering from psychosis; in progress notes dated in July 2013, Dr. Rouse notes that "most likely this is schizo-affective ..."   

As the Veteran has been variously diagnosed with acquired psychiatric disabilities, to include PTSD, and as the VA examiners and the Veteran's treating clinical psychologist present differing opinions as to whether the Veteran meets the criteria for PTSD and whether a psychiatric disability is related to the Veteran's military service, the Board finds that an additional VA psychiatric examination, as performed by a board of two psychiatrists, is necessary to reconcile the conflicting diagnoses and opinions concerning whether the Veteran has a current psychiatric disability which is related to or caused by his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any medical records which have yet to be submitted to VA which pertain to care for any psychiatric disorder.  After receipt of the appellant's response, the RO should take appropriate action, to specifically include securing all records from Dr. Rouse dated prior to June 2013, and all Oklahoma City VA Medical Center/Outpatient Clinic records dated prior to January 2010, and since May 2013.  If the RO cannot locate records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.   Thereafter, the Veteran should be afforded a VA examination by a board of two psychiatrists.  The psychiatrists are to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The psychiatrists must specify in their report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The psychiatrists are asked to offer a jointly prepared opinion addressing the following questions: 

a.  Does the Veteran meet the diagnostic criteria for posttraumatic stress disorder as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)?  If so, is it at least as likely as not that the Veteran's posttraumatic stress disorder is causally linked to a claimed in-service stressful event.  In this regard, while the record shows that the appellant served in Oman during Operation Iraqi Freedom, there is no evidence that he ever participated in combat.  As such, the examiners are advised that his lay statements, by themselves, cannot establish the actual occurrence of any alleged inservice stressor.

b.  Does the Veteran have any other acquired psychiatric disorder other than posttraumatic stress disorder?  If so, for each such diagnosed disorder, address whether it at least as likely as not that the disorder had its onset during service; or, was such acquired psychiatric disorder caused by any independently verifiable event or incident that occurred during service?   

The examiners must provide a carefully reasoned and fully complete rationale for any opinion provided.  The examiners must specifically address whether they agree or disagree with the opinions offered by Dr. Rouse.  The reason for any agreement or disagreement must be fully and carefully explained.

It would be helpful if the examiners use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




